Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not render obvious the combination set forth in claim 15.
In particular, for claim 15, the prior art of record does not show “the pneumatically controlled actuator arrangement wherein the guiding means comprises a guiding pin extending from the interface portion and arranged to be positioned in an opening of the portion of the valve unit, wherein the guiding pin has an extension from the interface portion which is larger than an extension of the at least one conduit of the pneumatic interface portion” in combination with other claim limitations. The closest prior art Lindner (US 6561331 B1) has a guiding means where it is a fork coupling and/or a right flange, but it is not a pin. There is no apparent rationale for modifying Lindner with any of the prior arts to arrive at the claim invention when there is already a guiding mean. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656          
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                                                                                              /RICHARD W RIDLEY/                                                                      Supervisory Patent Examiner, Art Unit 3656